September 4 2012


                                          DA 12-0084

              IN THE SUPREME COURT OF THE STATE OF MONTANA
                                       2012 MT 193N



STEPHEN PATRICK HAFFEY,

              Petitioner and Appellant,

         v.

STATE OF MONTANA,

              Respondent and Appellee.



APPEAL FROM:         District Court of the Fourth Judicial District,
                     In and For the County of Missoula, Cause No. DV 09-351
                     Honorable Ed McLean, Presiding Judge


COUNSEL OF RECORD:

              For Appellant:

                     Stephen Patrick Haffey, (self-represented litigant); Shelby, Montana

              For Appellee:

                     Steve Bullock, Montana Attorney General; C. Mark Fowler,
                     Assistant Attorney General, Helena, Montana

                     Fred Van Valkenburg, Missoula County Attorney; Shawn P. Thomas,
                     Deputy County Attorney, Missoula, Montana



                                                  Submitted on Briefs: July 25, 2012

                                                              Decided: September 4, 2012


Filed:

                     __________________________________________
                                       Clerk
Chief Justice Mike McGrath delivered the Opinion of the Court.


¶1     Pursuant to Section I, Paragraph 3(d)(v), Montana Supreme Court Internal

Operating Rules, this case is decided by memorandum opinion and shall not be cited and

does not serve as precedent.       Its case title, cause number, and disposition shall be

included in this Court’s quarterly list of noncitable cases published in the Pacific

Reporter and Montana Reports.

¶2     Stephen Haffey appeals from an order of the District Court for the Fourth Judicial

District, Missoula County, denying his petition for postconviction relief. We affirm.

¶3     In 2007, a jury convicted Haffey of felony assault with a weapon and driving

under the influence of alcohol. This Court affirmed Haffey’s conviction on direct appeal

in 2008. State v. Haffey, 2008 MT 433N (table).

¶4     Proceeding pro se, Haffey then filed a hand-written petition for postconviction

DNA testing pursuant to § 46-21-110, MCA. The District Court denied that request, and

we affirmed the District Court’s order in 2010. Haffey v. State, 2010 MT 97, 356 Mont.

198, 233 P.3d 315.       In the interim, however, Haffey filed several motions and an

amended petition for postconviction relief, so we remanded the case to the District Court

for its consideration of those issues.

¶5     On remand, the District Court denied Haffey’s petition for postconviction relief.

After extracting seventeen claimed grounds for relief from Haffey’s petition and

supporting memorandum, the District Court determined that they were all procedurally

barred. Section 46-21-105(2), MCA, provides that grounds that were or could reasonably


                                             2
have been raised on direct appeal cannot again be raised when seeking postconviction

relief. Section 46-21-104(1)(c), MCA, provides that petitions for postconviction relief

must be supported by sworn, provable facts. These statutes clearly apply to Haffey’s

later pleadings, and, upon review, we find no reason in fact or in law to disturb the

District Court’s order.

¶6     On appeal, Haffey now raises a number of other issues. First, he argues that the

District Court abused its discretion by denying him an opportunity to “correct” his

petition for postconviction relief. However, he did not move the District Court to amend

his petition or otherwise attempt to make “corrections.” Haffey also argues for the first

time on appeal that he is being denied access to the courts. He additionally asserts that

the District Court abused its discretion by denying his discovery requests. Haffey is

apparently referring to an order the District Court issued on April 23, 2009 that denied his

request for production of his trial counsel’s “trial file.” He did not appeal that order.

This Court will not review issues that were not raised below or properly preserved for

appeal in the district court. State v. Price, 2007 MT 269, ¶ 14, 339 Mont. 399, 171 P.3d

293; State v. Ferguson, 2005 MT 343, ¶ 38, 330 Mont. 103, 126 P.3d 463; Ellenburg v.

Chase, 2004 MT 66, ¶ 14, 320 Mont. 315, 87 P.3d 473. Because Haffey did not raise or

preserve these issues in the District Court, he is now barred from raising them on appeal.

¶7     Lastly, Haffey argues that the District Court erred by failing to properly address

his “other-driver defense.” Haffey’s “other-driver defense” was central to his claim that

his trial counsel was ineffective, a claim that was fully adjudicated and rejected on direct



                                             3
appeal.   Again, because this issue was previously considered, our review is now

precluded by § 46-21-105(2), MCA.

¶8     We have determined to decide this case pursuant to Section I, Paragraph 3(d) of

our 1996 Internal Operating Rules, as amended in 2006, which provides for

memorandum opinions. The issues are clearly controlled by settled Montana law, and it

is manifest on the face of the briefs and the record that there was not an abuse of

discretion. We find no reason in fact or law to disturb the District Court’s order.

¶9     Affirmed.


                                                 /S/ MIKE McGRATH


We concur:


/S/ BRIAN MORRIS
/S/ JAMES C. NELSON
/S/ PATRICIA COTTER
/S/ BETH BAKER




                                             4